Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwilling et al. (USPN 20120109895A1).
As per claim 1, Zwilling et al. discloses a method comprising: receiving, at data processing hardware (paragraph 0183 – processing unit), from a client (paragraph 0076 – database completing client code processing), a batch of data blocks for storage on memory hardware in communication with the data processing hardware, the batch of data blocks associated with a corresponding sequence number and representing a number of rows (paragraph 0042 – database rows corresponding to a plurality of log streams) of a table stored on the memory hardware (paragraph 0062 – the batch of data blocks are the transactions having a transaction identifier, as indicated in paragraph 0066); 
partitioning, by the data processing hardware, the batch of data blocks into a plurality of sub-batches of data blocks (paragraphs 0062,0064 – the partitioning is the transactions organized into log arenas that have an associated identification as indicated as LA 1.1,2,2.1,2.2,2.3); and 
for each sub-batch of data blocks: assigning, by the data processing hardware, the sub-batch of data blocks to a buffered stream (paragraph 0062 – the log arenas are associated with log streams); 
writing, by the data processing hardware, using the assigned buffered stream, the sub-batch of data blocks to the memory hardware (paragraphs 0116,0117 – stored in the database); 
updating, by the data processing hardware, a storage log with an intent to commit the sub-batch of data blocks using the assigned buffered stream (paragraphs 0061,0066 – commit field is set to true); and
committing, by the data processing hardware, the sub-batch of data blocks to the memory hardware (paragraph 0061 – committing transactions).

As per claims 6,16, Zwilling et al. discloses further comprising: in response to committing the sub-batch of data blocks to the memory hardware, determining, by the data processing hardware, a current timestamp (paragraphs 0061,0096 – commit where a transaction is given an END timestamp indicating a commit sequence); and associating, by the data processing hardware, the sub-batch of data blocks with the current timestamp (paragraphs 0061,0096 – commit where a transaction is given an END timestamp indicating a commit sequence).

As per claim 11, Zwilling et al. discloses a system comprising: data processing hardware (paragraph 0183 – processing unit); and memory hardware (paragraph 0184 – system memory) in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: receiving, at data processing hardware, from a client (paragraph 0076 – database completing client code processing), a batch of data blocks for storage on memory hardware in communication with the data processing hardware, the batch of data blocks associated with a corresponding sequence number and representing a number of rows (paragraph 0042 – database rows corresponding to a plurality of log streams) of a table stored on the memory hardware (paragraph 0062 – the batch of data blocks are the transactions having a transaction identifier, as indicated in paragraph 0066); 
partitioning, by the data processing hardware, the batch of data blocks into a plurality of sub-batches of data blocks (paragraphs 0062,0064 – the partitioning is the transactions organized into log arenas that have an associated identification as indicated as LA 1.1,2,2.1,2.2,2.3); and 
for each sub-batch of data blocks: assigning, by the data processing hardware, the sub-batch of data blocks to a buffered stream (paragraph 0062 – the log arenas are associated with log streams); 
writing, by the data processing hardware, using the assigned buffered stream, the sub-batch of data blocks to the memory hardware (paragraphs 0116,0117 – stored in the database); 
updating, by the data processing hardware, a storage log with an intent to commit the sub-batch of data blocks using the assigned buffered stream (paragraphs 0061,0066 – commit field is set to true); and
committing, by the data processing hardware, the sub-batch of data blocks to the memory hardware (paragraph 0061 – committing transactions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10,20 are rejected under 35 U.S.C. 103 as being unpatentable over Zwilling et al. in view of Das (USPN 20160344834A1).
As per claims 10,20 Zwilling et al. fails to explicitly state wherein committing the sub-batch of data blocks to the memory hardware comprises accessing a flush application programming interface (API).
Zwilling et al. does discloses committing transactions in paragraph 0061 and using an API in paragraph 0188.
Das discloses committing the sub-batch of data blocks to the memory hardware comprises accessing a flush application programming interface (API) in paragraph 0109 – using an API to perform a flush operation to perform a commit action.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an API used to perform a flush operation in order to perform a commit action of Das in the API and commit transaction of Zwilling et al. A person of ordinary skill in the art would have been motivated to make the modification because commit/flush actions are used to store transaction data into memory.

Claim Objections
Claims 2-5,7-9,12-15,17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims either could not be found or no reason to combine with other prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113